United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1403
                        ___________________________

  Scott Bollman; Janelle Bollman, as parents and next friends of L.B., a minor

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

                            Greenwood School District

                      lllllllllllllllllllll Defendant - Appellee

   John Ciesla, Superintendent of Schools, Greenwood School District; Dr. Kaye
Johnson Headley, former Superintendent of Schools, Greenwood School District;
 Jerry Cecil, Assistant Superintendent/Equity Coordinator/Athletic Director; Jerry
 Efurd, High School Principal; Todd Hales, member of the Board of Education of
    the Greenwood School District; Mary Ann Sandifer, member of the Board of
   Education of the Greenwood School District; Paul McCollom, member of the
  Board of Education of the Greenwood School District; Greg Halsey, member of
the Board of Education of the Greenwood School District; Jeff Turner, member of
the Board of Education of the Greenwood School District; Clifton James, member
  of the Board of Education of the Greenwood School District; Rozanne Sterling,
   member of the Board of Education of the Greenwood School District, in their
                          individual and official capacities

                            lllllllllllllllllllll Defendants
                                    ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________
                            Submitted: December 1, 2015
                             Filed: December 23, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

       Scott and Janelle Bollman, parents and next friends of L.B., a minor, appeal the
district court’s1 adverse grant of summary judgment in their action under Title VI of
the Civil Rights Act of 1964. See 42 U.S.C. § 2000d (no person in United States
shall, on ground of color, race, or national origin, be excluded from participating in,
denied benefits of, or discriminated against under any federally funded program or
activity). Based on a de novo review of the record, see Mumid v. Abraham Lincoln
High Sch., 618 F.3d 789, 793 (8th Cir. 2010), we find that even assuming the
complained-of conduct amounted to severe, pervasive, and objectively offensive
harassment of L.B. based on his race and national origin, there were no jury issues on
whether Greenwood School District was deliberately indifferent to any such
harassment of which there was actual notice. See Zeno v. Pine Plains Cent. Sch.
Dist., 702 F.3d 655, 666 (2d Cir. 2012) (school district’s actions are deliberately
indifferent only if they were clearly unreasonable based on known circumstances).
The judgment of the district court is affirmed.
                        ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                         -2-